UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6447


GREGORY RICE,

                  Plaintiff - Appellant,

             v.

STATE OF MARYLAND, in and for Washington County; FRED C.
WRIGHT, III; DONALD EUGENE BEACHLEY; DON MCDOWELL; CHARLES
STRONG;   DANA   MAYLAN, Ethics   Commission;  JOHN  BARR,
President, Commissioner,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Peter J. Messitte, Senior District
Judge. (8:08-cv-00590-PJM)


Submitted:    September 28, 2009            Decided:   October 22, 2009


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gregory Rice, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Gregory   Rice   appeals    the   district   court’s   order

construing his 42 U.S.C. § 1983 (2006) complaint as a petition

for writ of mandamus and dismissing it without prejudice. ∗         We

have reviewed the record and find no reversible error.       Although

the district court did not specifically address Rice’s claim of

the denial of access to courts, we find that the claim fails

because the defendants are immune from suit.      Stump v. Sparkman,

435 U.S. 349, 356-57 (1978); King v. Myers, 973 F.2d 354, 356-57

(4th Cir. 1992).    Accordingly, we affirm.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                             AFFIRMED




     ∗
       Generally, dismissals without prejudice are interlocutory
and not appealable.   Domino Sugar Corp. v. Sugar Workers Local
Union 392, 10 F.3d 1064, 1066 (4th Cir. 1993).       However, a
dismissal without prejudice could be final if no amendment to
the complaint could cure the defects in the plaintiff’s case.
Id. at 1066-67.     We conclude that the defects in this case
cannot be cured by an amendment to the complaint and that the
order is therefore appealable.



                                  2